Citation Nr: 0738330	
Decision Date: 12/06/07    Archive Date: 12/13/07

DOCKET NO.  05-30 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating on a schedular and an 
extraschedular basis for bilateral tinnitus, currently 
evaluated at 10 percent.


REPRESENTATION

Appellant represented by: Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Morton, Associate Counsel 


INTRODUCTION

The veteran served on active duty from September 1975 to 
September 1995.

This matter is before the Board of Veterans' Appeals (Board) 
from a June 2005 decision and notice of decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied an increased rating for service 
connected tinnitus.  In August 2005 the veteran timely filed 
a Notice of Disagreement (NOD), and the RO provided a 
Statement of the Case (SOC), which continued the 10 percent 
schedular evaluation and declined to refer the veteran's 
claim for extraschedular consideration.  Thereafter, in 
September 2005, the veteran timely filed a substantive 
appeal, and in April 2006 the RO supplied a Supplemental 
Statement of the Case (SSOC).

Although the veteran's substantive appeal reflects that he 
did not request a Board hearing on this matter, he also 
subsequently submitted a correspondence in March 2006 wherein 
he indicated his desire to withdraw his hearing request.  38 
C.F.R. § 20.704(e).


FINDINGS OF FACT

1.	The veteran currently receives a 10 percent rating for his 
service connected bilateral tinnitus; this represents the 
maximum schedular rating authorized under Diagnostic Code 
6260.  

2.	VA has made all reasonable efforts to assist the veteran 
in the development of his extraschedular rating claim and 
has notified him of the information and evidence necessary 
to substantiate the claim addressed in this decision; of 
the information VA failed to provide in a timely fashion, 
any resulting prejudice has been rebutted.

3.	The veteran's bilateral tinnitus does present such an 
unusual disability picture as to render impractical the 
application of the schedule of ratings for this disorder.




CONCLUSIONS OF LAW

1.	There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for bilateral tinnitus.  
38 U.S.C.A. § 1155 (West 2002 & Supp. 2007); 38 C.F.R. § 
4.87, Diagnostic Code 6260 (2007); Smith v. Nicholson, 451 
F.3d 1344 (Fed. Cir. 2006).

2.	Referral for extraschedular consideration of service 
connected bilateral tinnitus is not warranted.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 3.321 (2007).    


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act (VCAA) of 2000 

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2007).  The United States Court of Appeals for Veterans 
Claims (CAVC) has held that the statutory and regulatory 
provisions pertaining to VA's duty to notify and to assist do 
not apply to a claim if resolution of that claim is based on 
statutory interpretation, rather than consideration of the 
factual evidence.  See Dela Cruz v. Principi, 15 Vet. App. 
143, 149 (2001).  That is, the VCAA has no effect on an 
appeal where the law, and not the underlying facts or 
development of the facts are dispositive in a matter.  
Manning v. Principi, 16 Vet. App. 534, 542-543 (2002). 

In the instant case, with respect to the schedular evaluation 
for service connected bilateral tinnitus, the facts are not 
in dispute, and resolution of the appeal depends upon an 
interpretation of the laws and regulations pertaining to this 
disability.  Therefore, because no reasonable possibility 
exists that would aid in substantiating this claim on a 
schedular basis, any deficiencies of VCAA notice or 
assistance are moot.  See 38 U.S.C.A. § 5103A; Wensch v. 
Principi, 15 Vet. App. 362, 368 (2001) (compliance with the 
VCAA is not required if no reasonable possibility exists that 
any notice or assistance would aid the appellant in 
substantiating the claim).

With respect to an extraschedular consideration of the 
veteran's increased rating claim for tinnitus, the Board 
notes that VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
the claim.  38 U.S.C.A. §§ 5102, 5103.  The Board concludes 
that the March 2006 letter sent to the veteran by the RO 
adequately apprised him of the information and evidence 
needed to substantiate an extraschedular claim.  The RO thus 
complied with VCAA's notification requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  Sanders v. Nicholson, 487 F.3d 881, 886 (Fed. 
Cir. 2007) (outlining VCAA notice requirements); Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005) (same).  

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id., at 486.  This notice must also inform the 
veteran that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is granted.  Id.  

The March 2006 letter from the RO satisfies these mandates.  
The Board comments that while the RO did not provide a letter 
specifically addressing an extraschedular rating in regard to 
the veteran's bilateral tinnitus, it did supply general 
notice of how it calculates disability ratings, to include 
consideration of a non-schedular (extraschedular) evaluation, 
as well as how it assigns effective dates, in the March 2006 
letter.  This letter indicated that the RO could assign a 
disability level other than the levels found in the schedule 
of ratings for a specific condition if the schedule did not 
adequately cover the impairment.  It advised the veteran that 
the RO would consider the nature and symptoms of the 
disability, its severity and duration, and the impact of said 
disorder and accompanying symptoms on employment.  This 
letter also clearly disclosed VA's duty to obtain certain 
evidence for the veteran, such as records held by any Federal 
agency, and it made clear that VA could assist the veteran in 
obtaining these and other private records.  It also 
specifically asked the veteran to provide VA with any other 
supporting evidence or information that he had not previously 
given to VA.  The Board thus finds that the veteran was 
effectively informed to submit all relevant evidence in his 
possession, and that he received notice of the evidence 
needed to substantiate his claim, the avenues by which he 
might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Beverly, 19 Vet. App. at 403; see also 
Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
VA did not provide such notice to the veteran prior to the 
June 2005 RO decision that is the subject of this appeal in 
its March 2006 letter.  Where such a timing error occurred, 
the Board must presume that the error was prejudicial, and VA 
bears the burden of rebutting said presumption.  Sanders, 487 
F.3d at 886, 889 (recognizing that "VCAA notice errors are 
reviewed under a prejudicial error rule" and holding that 
"all VCAA notice errors are presumed prejudicial and . . . 
VA has the burden of rebutting this presumption"); see also 
Mayfield v. Nicholson, 19 Vet. App. 103, 111-16 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

In Sanders, the Federal Circuit held that any error by VA in 
providing the notice required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) is presumed prejudicial and that once 
an error is identified by the Veterans Court (Court of 
Appeals for Veterans Claims), the burden shifts to VA to 
demonstrate that the error was not prejudicial.  The Federal 
Circuit reversed the Court of Appeals for Veterans Claims' 
holding that an appellant before the Court has the initial 
burden of demonstrating prejudice due to VA error involving: 
(1) providing notice of the parties' respective obligations 
to obtain the information and evidence necessary to 
substantiate the claim: (2) requesting that the claimant 
provide ant pertinent evidence in the claimant's possession; 
and (3) failing to provide notice before a decision on the 
claim by the agency of original jurisdiction.  (Emphasis 
added.)  See also Simmons v. Nicholson, No. 06-7092 (Fed. 
Cir. May 16, 2007).  

An error "whether procedural or substantive, is prejudicial 
when [it] affects a substantial right so as to injure an 
interest that the statutory or regulatory provision involved 
was designed to protect such that the error affects 'the 
essential fairness of the [adjudication].'"  Mayfield, 
supra, at 116; accord Sanders, supra, at 891 ("this opinion 
does not . . . change the rule that reversal requires the 
essential fairness of the adjudication to have been 
affected").  That is, "the key to determining whether an 
error is prejudicial is the effect of the error on the 
essential fairness of the adjudication."  Mayfield, supra; 
accord Sanders, supra.  "[A]n error is not prejudicial when 
[it] did not affect 'the essential fairness of the 
[adjudication],'" see Mayfield, supra, at 121, and non-
prejudicial error may be proven by a showing that "the 
purpose of [VCAA] notice was not frustrated, e.g., by 
demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant, (2) that a reasonable 
person could be expected to understand from the [defective] 
notice what was needed, or (3) that a benefit could not have 
been awarded as a matter of law."  Sanders, supra, at 889; 
accord Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) 
(determining that no prejudicial error to veteran resulted in 
defective VCAA notice when the veteran, through his counsel, 
displayed actual knowledge of the information and evidence 
necessary to substantiate his claim).  Accordingly, "there 
could be no prejudice if the purpose behind the notice has 
been satisfied . . . that is, affording a claimant a 
meaningful opportunity to participate effectively in the 
processing of [the] claim. . . ."  Mayfield, supra, at 128.    

In the instant case, the Board determines that any presumed 
prejudice has been rebutted.  Specifically, the RO cured this 
timing defect by providing proper VCAA notice together with 
readjudication of the increased rating claim, as demonstrated 
by the April 2006 SSOC.  Prickett v. Nicholson, 20 Vet. App. 
370, 376-78 (2006) (validating the remedial measures of 
issuing fully compliant VCAA notification and readjudicating 
the claim in the form of an SOC to cure timing of 
notification defect).  In addition, in May 2006, after 
receipt of the March 2006 RO correspondence, the veteran 
indicated that he had no additional evidence or information 
to offer in support of his claim, and asked VA to decide the 
claim as soon as possible.  The veteran thus was not 
prejudiced by any defect in timing, as "the purpose behind 
the notice has been satisfied . . . that is, affording a 
claimant a meaningful opportunity to participate effectively 
in the processing of [the] claim. . . ."  Mayfield, 19 Vet. 
App. at 128.       
  
b. Duty to Assist
VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes 
assisting the veteran in obtaining records and providing 
medical examinations or obtaining medical opinions when such 
are necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).  

VA informed the veteran of its duty to assist in obtaining 
records and supportive evidence, but it did not solicit a 
medical opinion for the purposes of deciding his 
extraschedular rating claim, apparently because the RO did 
not deem such an opinion or examination to be "necessary" 
to render its decision on the claim.  See 38 U.S.C.A. § 
5103A(d)(1); accord 38 C.F.R. 3.159(c)(4).  38 U.S.C.A. § 
5103A(d)(2) and 38 C.F.R. § 3.159(c)(4) require the Secretary 
to treat an examination or opinion as being necessary to make 
a decision on a claim if, taking into consideration all 
information and law or medical evidence (including statements 
of the veteran), there is "(1) competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim."  McLendon v. 
Nicholson, 20 Vet. App. 79, 81 (2006); 38 U.S.C.A. § 
5103A(d)(2); 38 C.F.R. §. 3.159(c)(4); see Disabled Am. 
Veterans v. Sec'y of Veterans Affairs, 419 F.3d 1317, 1318 
(Fed. Cir. 2005) (discussing provisions of 38 U.S.C.A. § 
5103A(d)); Paralyzed Veterans of Am. v. Sec'y of Veterans 
Affairs, 345 F.3d 1334, 1354-56 (2003) (discussing provisions 
of 38 C.F.R. § 3.159(c)(4) and upholding this section of the 
regulation as consistent with 38 U.S.C.A. § 5103A(d)).  An 
affirmative answer to these 4 elements results in a necessary 
medical examination or opinion; a negative response to any 
one element means that the Secretary need not provide such an 
examination or solicit such an opinion.  See McLendon, supra; 
38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).    

In the instant case, as discussed below, the record bears no 
indication that the veteran's bilateral tinnitus presents 
such a unique disability picture as to render impractical the 
use of the rating schedule; he has not presented evidence 
demonstrating that his bilateral tinnitus has caused a marked 
interference with employment or has required hospital visits 
beyond that contemplated in the rating schedule, or other 
such factors.  Accordingly, the Board determines that VA has 
no additional duty to provide a medical examination or 
solicit a medical opinion.  

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the veteran, and 
thus, no additional assistance or notification was required.  
The veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard, 4 Vet. App. at 392-94.


II. Analysis 

The veteran requested an increased evaluation for tinnitus, 
specifically a 10 percent evaluation or higher for each ear.  
The RO denied the veteran's request because Diagnostic Code 
6260 does not permit the assignment of a separate 10 percent 
evaluation for tinnitus of each ear or ratings in excess of 
10 percent for this disorder.  The veteran appealed that 
decision to the Board.

In Smith v. Nicholson, 19 Vet. App. 63, 78 (2005) the CAVC 
held that the pre-1999 and pre-June 13, 2003 versions of 
Diagnostic Code 6260 required the assignment of dual ratings 
for bilateral tinnitus.  VA appealed this decision to the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) and stayed the adjudication of tinnitus 
rating cases affected by the Smith decision.  In Smith v. 
Nicholson, 451 F.3d 1344, 1351 (Fed. Cir. 2006), the Federal 
Circuit reversed the CAVC's decision, concluding that the 
CAVC had erred in not deferring to the VA's interpretation of 
its own regulations, 38 C.F.R. § 4.25(b) and Diagnostic Code 
6260, which limit a veteran to a single disability rating for 
tinnitus to 10 percent only, regardless whether the tinnitus 
is unilateral or bilateral.  Subsequently, the stay of 
adjudication of tinnitus rating cases was lifted.  

The veteran's service-connected tinnitus has been assigned 
the maximum schedular rating available for tinnitus.  
38 C.F.R. § 4.87, Diagnostic Code 6260.  As there is no legal 
basis upon which to award separate or higher schedular 
evaluations for tinnitus in each ear, the veteran's appeal 
must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  

As required by Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), the Board has considered the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations, whether or not the veteran raised them, 
including  
§ 3.321(b)(1), which governs extraschedular ratings.  See 
also Hupp v. Nicholson, 21 Vet. App. 342, 355 (2007).  The 
Board finds that the evidence of record preponderates against 
a finding that his disability presents such "an exceptional 
or unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1) (2007).  While the veteran, in his 
September 2005 substantive appeal, complained that the 
ringing in his hears had worsened, and although a February 
2006 VA audiological report indicates that he complained of 
constant, high-pitched bilateral tinnitus of moderate 
loudness, the veteran has not shown that his service 
connected bilateral tinnitus has necessitated frequent 
hospitalizations beyond that contemplated by the rating 
schedule or has caused a marked interference with employment, 
or other such factors.  In addition, a July 2005 letter from 
the veteran's former employer indicates that the company 
"did not reduce nor did [the veteran] ask us to reduce his 
scope of work or hours as a concession for any actual or 
alleged disabilities."  In the absence of such factors, the 
criteria for submission for assignment of an extraschedular 
rating for his bilateral tinnitus pursuant to 38 C.F.R. § 
3.321(b)(1) are not satisfied.  See Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  


IV. Conclusion 
For the reasons stated above, the Board finds that referral 
for an extraschedular evaluation is not warranted.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine does not apply to the instant 
case.  Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. 
Cir. 2001) (holding that "the benefit of the doubt rule is 
inapplicable when the preponderance of the evidence is found 
to be against the claimant"); Gilbert, 1 Vet. App. at 56.  




ORDER

A schedular evaluation in excess of 10 percent for bilateral 
tinnitus is denied.  

A referral for an extraschedular rating is denied.  


____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


